UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4247


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

T’ ANTAE DEON LITTLE, a/k/a Tantae Deon Little,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:09-cr-00049-RLV-DCK-7)


Submitted:   November 28, 2011            Decided:   December 8, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             T’ Ante Deon Little pled guilty, pursuant to a written

plea agreement, to one count of conspiracy to distribute and to

possess with intent to distribute cocaine base, in violation of

21 U.S.C.A. §§ 841(b)(1)(A), 846 (West 1999 & Supp. 2011).                       The

district court accepted Little’s plea and sentenced him to 240

months in prison.          Little timely appealed.          On appeal, Little’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that he has reviewed the record and found no

meritorious     issues      for    appeal.       However,    counsel      questions

whether the district court erred in accepting Little’s guilty

plea   and    whether      the    district     court’s     chosen     sentence   is

reasonable.      Little, informed of his right to file a pro se

supplemental brief, has not done so.              The Government declined to

file a responsive brief.

             First,   counsel      questions     whether    the    district   court

complied with the mandates of Fed. R. Crim. P. 11 in accepting

Little’s guilty plea.             “Prior to accepting a guilty plea, a

trial court, through colloquy with the defendant, must inform

the defendant of, and determine that he understands, the nature

of   the   charges    to   which    the   plea   is   offered,      any   mandatory

minimum penalty, the maximum possible penalty,” and the various

rights he is relinquishing by pleading guilty.                    United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991); see Fed. R. Crim. P.

                                          2
11(b). “In reviewing the adequacy of compliance with Rule 11,

this court should accord deference to the trial court’s decision

as    to   how    best        to     conduct     the       mandated            colloquy          with     the

defendant.”         DeFusco, 949 F.2d at 116.

              Because Little did not move in the district court to

withdraw his guilty plea, the Rule 11 hearing is reviewed for

plain error.           United States v. Martinez, 277 F.3d 517, 527 (4th

Cir.    2002).          We     have     reviewed       the       transcript                of    the      plea

colloquy and determined that the magistrate judge complied with

the mandates of Rule 11.                   In accepting Little’s guilty plea, the

district court ensured that Little’s guilty plea was entered

knowingly        and        voluntarily        and     supported               by     an    independent

factual     basis.           See     DeFusco, 949 F.2d          at    116,       119-20.          We

therefore affirm Little’s conviction.

              Little          also     questions           the       reasonableness                  of   his

sentence.              We     review       a     district            court’s           sentence           for

reasonableness under an abuse-of-discretion standard.                                                Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).                                       The first step in

this       review       requires           the       court           to        assess           procedural

reasonableness by ensuring that the district court committed no

significant       procedural          errors,        such       as    improperly            calculating

the    Guidelines           range     or    failing        to    consider             the       18    U.S.C.

§ 3553(a) (2006) factors.                   United States v. Boulware, 604 F.3d
3
832, 837-38 (4th Cir. 2010).                We then consider the substantive

reasonableness of the sentence imposed, taking into account the

totality    of    the   circumstances.           Gall, 552 U.S.    at    51.     We

presume that a sentence within a properly-calculated Guidelines

range is reasonable.            United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).         Our thorough review of the record assures us

that the sentence is procedurally reasonable.                          Substantively,

Little’s receipt of the statutorily mandated minimum sentence

renders     his   sentence      per   se    reasonable.          United       States   v.

Farrior, 535 F.3d 210, 224 (4th Cir. 2008).                           Accordingly, we

affirm Little’s sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment below.                      This court requires

that counsel inform Little, in writing, of the right to petition

the Supreme Court of the United States for further review.                             If

Little requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court      for   leave    to       withdraw    from      representation.

Counsel’s motion must state that a copy thereof was served on

Little.

             We dispense with oral argument because the facts and

legal   contentions       are    adequately       presented      in     the   materials



                                            4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5